DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104730756 [Foreign Patent Document 4 of the Information Disclosure Statement filed 1/15/21] (CN ‘756).
CN ‘756 discloses a color film substrate, a preparation method thereof and a display panel, and belongs to the technical field of color film substrates.  The color film substrate, the preparation method thereof and the display panel can solve the problem that an existing color film substrate can cause light leakage at the edge of a display panel.  The color film substrate comprises a display area for displaying, a gluing area surrounding the display area and a transition area between the display area and the gluing area, the display area and the transition area are each provided with a color filter coating and a black matrix, the black matrix in the display area is provided with an opening corresponding to a sub-pixel light transmitting area, the black matrixes cover the transition area, and the distribution density of the color filter coating in the transition area is smaller than that of the color filter coating in the display area.  See the abstract.
.

3.	Claim(s) 1-3, 6, 7, 9-11, 14, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0131025 to Ota (Ota).
Ota discloses a liquid crystal display includes: a TFT array substrate; a counter substrate; a black matrix located on a surface of the counter substrate on the TFT-array-substrate side, the black matrix having, in a display region in which the pixels are disposed, a plurality of first openings formed at positions corresponding to the pixels, the black matrix being formed in a solid manner in a non-display region that is a periphery of the display region and is adjacent to the display region; a color material layer located on the counter substrate through the plurality of first openings and on the black matrix, the color material layer being formed in a solid manner in the display region and being formed to have 
Specifically, FIG. 1 is a plan view showing one example of a configuration of a liquid crystal display panel of a liquid crystal display according to a first preferred embodiment of the present invention.  FIG. 2 is an enlarged view of a portion that is enclosed by alternate long and short dashed lines in FIG. 1.  FIG. 3 is a plan view of FIG. 2 as viewed from a TFT-array-substrate-1 side (back-surface side).  FIG. 4 is a cross-sectional view taken along the line A1-A2 in FIGS. 2 and 3.  FIG. 5 is a cross-sectional view taken along the line B1-B2 in FIGS. 2 and 3.  As shown in FIGS. 1 to 5, the liquid crystal display panel mainly includes the TFT array substrate 1, a counter substrate 2, a black matrix 3 (light-shielding layer), a color material layer 4, a sealing material 5, columnar spacers 8, and polarizing plates 12 and 13.   See paragraphs [0037]-[0042]; and Figures 1-5.
In the display region in which the pixels are provided, the black matrix 3 is provided to block the unnecessary light between ones of the pixels and includes openings 7 (first openings) that transmit the display light in the respective pixels.  That is, the openings 7 are formed at the positions corresponding to the respective pixels in the display region.  In the non-display region, meanwhile, the black matrix 3 is provided substantially in the whole area of the non-display region so that the light unnecessary for displaying can be entirely blocked.  That is, in the non-display region, the black matrix 3 is formed in a solid manner.  The color material layer 4 is located on the counter substrate 2 through the openings 7 and on the black matrix 3.  The color material layer 4 is formed in a solid manner in the display region and is formed to have openings 9 (second openings) [corresponding to the second sub-openings of the present invention] as dummies in the non-display region.  As shown in FIG. 3, in the display region, the color material layer 4 is formed in a strip pattern that is even within the pixels (by so-called solid coating).  In the non-display region, meanwhile, the color material layer 4 is formed in the pattern having the openings 9.  For example, in a case where the black matrix 3 and the color material layer 4 .

Allowable Subject Matter
4.	Claims 4, 5, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
3/27/21